Execution Version
Amended and Restated Guaranty Agreement
dated as of
November 3, 2010
made by
Exterran Partners, L.P.
and
EXLP Leasing LLC,
as Guarantors
and
Each of the Additional Guarantors (as Defined Herein)
in favor of
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE I Definitions
    1  
 
       
Section 1.01 Definitions
    1  
Section 1.02 Rules of Interpretation
    3  
 
       
ARTICLE II Guarantee
    3  
 
       
Section 2.01 Guarantee
    3  
Section 2.02 Right of Contribution
    3  
Section 2.03 No Subrogation
    4  
Section 2.04 Amendments, Etc. With Respect to the Indebtedness
    4  
Section 2.05 Waivers
    4  
Section 2.06 Guaranty Absolute and Unconditional
    5  
Section 2.07 Reinstatement
    6  
Section 2.08 Payments
    6  
 
       
ARTICLE III Representations and Warranties
    7  
 
       
Section 3.01 Representations in Credit Agreement
    7  
Section 3.02 Benefit to the Guarantor
    7  
 
       
ARTICLE IV Covenants
    7  
 
       
ARTICLE V The Administrative Agent
    7  
 
       
Section 5.01 Authority of Administrative Agent
    7  
 
       
ARTICLE VI Subordination of Indebtedness
    8  
 
       
Section 6.01 Subordination of All Guarantor Claims
    8  
Section 6.02 Claims in Bankruptcy
    8  
Section 6.03 Payments Held in Trust
    8  
Section 6.04 Liens Subordinate
    8  
Section 6.05 Notation of Records
    9  
 
       
ARTICLE VII Miscellaneous
    9  
 
       
Section 7.01 Waiver
    9  
Section 7.02 Notices
    9  
Section 7.03 Amendments in Writing
    9  
Section 7.04 Successors and Assigns
    9  
Section 7.05 Survival; Revival; Reinstatement
    9  
Section 7.06 Counterparts; Integration; Effectiveness
    10  
Section 7.07 Severability
    11  
Section 7.08 Set-Off
    11  
Section 7.09 Governing Law; Submission to Jurisdiction
    11  
Section 7.10 Headings
    12  
Section 7.11 Acknowledgments
    12  
Section 7.12 Additional Guarantors
    13  
Section 7.13 Acceptance
    13  
Section 7.14 No General Partner’s Liability
    13  

i



--------------------------------------------------------------------------------



 



ANNEXES:

I   Form of Assumption Agreement

SCHEDULES:

1   Notice Addresses of Guarantors

ii



--------------------------------------------------------------------------------



 



     This AMENDED AND RESTATED GUARANTY AGREEMENT is dated as of November 3,
2010 made by Exterran Partners, L.P., a Delaware limited partnership (“EXLP”)
and EXLP Leasing LLC, a Delaware limited liability company (“EXLP Leasing”,
together with EXLP and each Additional Guarantor, the “Guarantors”), in favor of
Wells Fargo Bank, National Association, as the administrative agent (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”), for the banks and other financial institutions (the “Lenders”) from
time to time parties to the Amended and Restated Senior Secured Credit Agreement
dated as of November 3, 2010 (as amended, supplemented, restated or otherwise
modified from time to time, the “Credit Agreement”), among EXLP Operating LLC, a
Delaware limited liability company (the “Borrower”), EXLP, the Lenders, the
Administrative Agent and the other Agents party thereto.
RECITALS
     A. The Borrower, EXLP, the Administrative Agent and the lenders party
thereto previously entered into that certain Senior Secured Credit Agreement,
dated as of October 20, 2006 (as heretofore amended, restated, supplemented and
otherwise modified, the “Existing Credit Agreement”).
     B. The Borrower has requested that the Lenders (i) amend and restate the
Existing Credit Agreement and (ii) provide certain loans and extensions of
credit to the Borrower pursuant to the Credit Agreement.
     C. It is a condition precedent to the Lenders’ agreement (i) to amend and
restate the Existing Credit Agreement and (ii) to enter into the Credit
Agreement and make loans and extensions of credit thereunder that the Guarantors
shall have executed and delivered this Agreement to the Administrative Agent for
the ratable benefit of the Guaranteed Creditors (as defined below).
     D. NOW, THEREFORE, in consideration of the premises herein and to induce
the Administrative Agent and the Lenders to enter into the Credit Agreement and
to induce the Lenders to make their respective loans and extensions of credit to
the Borrower thereunder, each Guarantor hereby agrees with the Administrative
Agent, for the ratable benefit of the Guaranteed Creditors, as follows:
ARTICLE I
DEFINITIONS
     Section 1.01 Definitions.
          (a) Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein have the meanings given to them in the Credit
Agreement.
          (b) The following terms have the following meanings:
     “Additional Guarantor” has the meaning assigned to such term in
Section 7.12 hereof.
     “Administrative Agent” has the meaning assigned to such term in the
preamble hereto.

1



--------------------------------------------------------------------------------



 



     “Agreement” means this Amended and Restated Guaranty Agreement, as the same
may be amended, supplemented, restated or otherwise modified from time to time.
     “Bankruptcy Code” means Title 11, United States Code, as amended from time
to time.
     “Borrower” has the meaning assigned to such term in the preamble hereto.
     “Collateral Agreement” means that certain Amended and Restated Collateral
Agreement, dated as of November 3, 2010 by EXLP, EXLP Leasing and the Borrower,
collectively, as Grantors, in favor of Wells Fargo Bank, National Association,
as Administrative Agent for the Lenders.
     “Credit Agreement” has the meaning assigned to such term in the preamble
hereto.
     “Existing Credit Agreement” has the meaning assigned to such term in the
recitals hereto.
     “EXLP” has the meaning assigned to such term in the preamble hereto.
     “EXLP Leasing” has the meaning assigned to such term in the preamble
hereto.
     “Guaranteed Creditors” means, collectively, the Administrative Agent, the
Issuing Banks, the Lenders, any Secured Hedging Provider and any Secured
Treasury Management Counterparty.
     “Guaranteed Documents” means, collectively, the Credit Agreement, the other
Loan Documents, each Guaranteed Hedging Agreement, Treasury Management
Agreements executed between EXLP or any Restricted Subsidiary and a Secured
Treasury Management Counterparty and any other documents made, delivered or
given in connection with any of the foregoing.
     “Guaranteed Hedging Agreement” means any Hedging Agreement between EXLP or
any Restricted Subsidiary and any Secured Hedging Provider, including any
Hedging Agreement with a Secured Hedging Provider in existence on the date
hereof, but excluding any additional transactions or confirmations entered into
under any such Hedging Agreement after such Secured Hedging Provider ceases to
be a Lender or an Affiliate of a Lender.
     “Guarantor Claims” has the meaning assigned to such term in Section 6.01.
     “Guarantors” means the collective reference to each Guarantor.
     “Lender” has the meaning assigned to such term in the preamble hereto.
     “Payment in Full” means (a) all the Indebtedness shall have been paid in
full in cash (other than (i) indemnity obligations that survive the termination
of this Agreement for which no notice of claim has been received by the
Guarantors and (ii) obligations in respect of Letters of Credit secured by cash
collateral as permitted in Section 2.07(a)(iii) of the Credit Agreement), (b) no
Letter of Credit shall be outstanding (except for Letters of Credit secured by
cash collateral as permitted in Section 2.07(a)(iii) of the Credit Agreement)
and (c) all of the Aggregate Commitments have expired or are terminated.

2



--------------------------------------------------------------------------------



 



     Section 1.02 Rules of Interpretation. Section 1.04 of the Credit Agreement
is hereby incorporated herein by reference and shall apply to this Agreement,
mutatis mutandis.
ARTICLE II
GUARANTEE
     Section 2.01 Guarantee.
          (a) Each of the Guarantors hereby jointly and severally,
unconditionally and irrevocably, guarantees to the Guaranteed Creditors and each
of their respective permitted successors, indorsees, transferees and assigns,
the prompt and complete payment in cash and performance by the Obligors when due
(whether at the stated maturity, by acceleration or otherwise) of the
Indebtedness. This is a guarantee of payment and not collection, and the
liability of each Guarantor is primary and not secondary.
          (b) Notwithstanding anything herein or in any other Guaranteed
Document to the contrary, the maximum liability of each Guarantor hereunder
shall in no event exceed the amount which can be guaranteed by such Guarantor
under applicable federal and state laws relating to the insolvency of debtors
without rendering the guarantee provided by such Guarantor hereunder subject to
avoidance under applicable law relating to fraudulent conveyance or fraudulent
transfer (after giving effect to the right of contribution established in
Section 2.02).
          (c) Each Guarantor agrees that the Indebtedness may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Article II or affecting the
rights and remedies of any Guaranteed Creditor hereunder.
          (d) Each Guarantor agrees that if the maturity of the Indebtedness is
accelerated by bankruptcy or otherwise, such maturity shall also be deemed
accelerated for the purpose of this guarantee without demand or notice to such
Guarantor. The guarantee contained in this Article II shall remain in full force
and effect until Payment in Full, notwithstanding that from time to time during
the term of the Credit Agreement, no Indebtedness may be outstanding.
          (e) With respect to any Guarantor, no payment (other than any payment
made by such Guarantor in respect of the Indebtedness or any payment received or
collected from such Guarantor in respect of the Indebtedness) made by any
Guarantor, any other guarantor or any other Person or received or collected by
any Guaranteed Creditor from any Guarantor, any other guarantor or any other
Person by virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Indebtedness shall be deemed to modify, reduce, release or otherwise affect
the liability of any Guarantor hereunder which shall, notwithstanding any such
payment, remain liable for the Indebtedness up to the maximum liability of such
Guarantor hereunder until Payment in Full.
     Section 2.02 Right of Contribution. Each Guarantor hereby agrees that, to
the extent that a Guarantor shall have paid more than its proportionate share of
any payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.03.

3



--------------------------------------------------------------------------------



 



The provisions of this Section 2.02 shall in no respect limit the obligations
and liabilities of any Guarantor to the Guaranteed Creditors, and each Guarantor
shall remain liable to the Guaranteed Creditors for the full amount guaranteed
by such Guarantor hereunder.
     Section 2.03 No Subrogation. Notwithstanding any payment made by any
Guarantor hereunder or any set-off or application of funds of any Guarantor by
any Guaranteed Creditor, no Guarantor shall be entitled to be subrogated to any
of the rights of any Guaranteed Creditor against the Borrower or any other
Guarantor or any collateral security or guarantee or right of offset held by any
Guaranteed Creditor for the payment of the Indebtedness, nor shall any Guarantor
seek or be entitled to seek any indemnity, exoneration, participation,
contribution or reimbursement from the Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, until Payment in Full. If
any amount shall be paid to any Guarantor on account of such subrogation rights
at any time prior to Payment in Full, such amount shall be held by such
Guarantor in trust for the Guaranteed Creditors, and shall, forthwith upon
receipt by such Guarantor, be turned over to the Administrative Agent in the
exact form received by such Guarantor (duly indorsed by such Guarantor to the
Administrative Agent, if required), to be applied against the Indebtedness,
whether matured or unmatured, in accordance with Section 10.02(c) of the Credit
Agreement.
     Section 2.04 Amendments, Etc. With Respect to the Indebtedness. Each
Guarantor shall remain obligated hereunder, and such Guarantor’s obligations
hereunder shall not be released, discharged or otherwise affected,
notwithstanding that, without any reservation of rights against any Guarantor
and without notice to, demand upon or further assent by any Guarantor (which
notice, demand and assent requirements are hereby expressly waived by such
Guarantor), (a) any demand for payment of any of the Indebtedness made by any
Guaranteed Creditor may be rescinded by such Guaranteed Creditor or otherwise
and any of the Indebtedness continued; (b) the Indebtedness, the liability of
any other Person upon or for any part thereof or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by, or any indulgence or
forbearance in respect thereof granted by, any Guaranteed Creditor; (c) any
Guaranteed Document may be amended, modified, supplemented, restated, replaced
or terminated, in whole or in part, as the applicable Guaranteed Creditors may
deem advisable from time to time; (d) any collateral security, guarantee or
right of offset at any time held by any Guaranteed Creditor for the payment of
the Indebtedness may be sold, exchanged, waived, surrendered or released; (e)
any additional guarantors, makers or endorsers of the Indebtedness may from time
to time be obligated on the Indebtedness or any additional security or
collateral for the payment and performance of the Indebtedness may from time to
time secure the Indebtedness; and (f) any other event shall occur which
constitutes a defense or release of sureties generally. No Guaranteed Creditor
shall have any obligation to protect, secure, perfect or insure any Lien at any
time held by it as security for the Indebtedness or for the guarantee contained
in this Article II or any Property subject thereto.
     Section 2.05 Waivers. Each Guarantor hereby waives any and all notice of
the creation, renewal, extension or accrual of any of the Indebtedness and
notice of or proof of reliance by any Guaranteed Creditor upon the guarantee
contained in this Article II or acceptance of the guarantee contained in this
Article II; the Indebtedness, and any part thereof, shall conclusively be deemed
to have been created, contracted or incurred, or renewed, extended, amended or

4



--------------------------------------------------------------------------------



 



waived, in reliance upon the guarantee contained in this Article II and no
notice of creation of the Indebtedness or any extension of credit already or
hereafter contracted by or extended to the Borrower needs to be given to any
Guarantor; and all dealings between the Borrower and any of the Guarantors, on
the one hand, and the Guaranteed Creditors, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Article II. Each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Borrower or any of the Guarantors with respect to the Indebtedness.
     Section 2.06 Guaranty Absolute and Unconditional.
          (a) Each Guarantor understands and agrees that the guarantee contained
in this Article II is, and shall be construed as, a continuing, complete,
absolute and unconditional guarantee of payment, and each Guarantor hereby
waives any defense of a surety or guarantor or any other obligor on any
obligations arising in connection with or in respect of any of the following and
hereby agrees that its obligations hereunder shall not be discharged or
otherwise affected as a result of, any of the following:
               (i) the invalidity or unenforceability of any Guaranteed
Document, any of the Indebtedness or any other collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by any Guaranteed Creditor;
               (ii) any defense, set-off or counterclaim (other than a defense
of payment or performance) which may at any time be available to or be asserted
by the Borrower or any other Person against any Guaranteed Creditor;
               (iii) the insolvency, bankruptcy, arrangement, reorganization,
adjustment, composition, liquidation, disability, dissolution or lack of power
of the Borrower or any other Guarantor or any other Person at any time liable
for the payment of all or part of the Indebtedness, including any discharge of,
or bar or stay against collecting, any Indebtedness (or any part thereof or
interest therein) in or as a result of such proceeding;
               (iv) any sale, lease or transfer of any or all of the assets of
the Borrower or any other Guarantor, or any changes in the shareholders of the
Borrower or any Guarantor; provided that upon any such sale, lease or transfer,
such assets shall be released in accordance with Section 8.12 of the Collateral
Agreement;
               (v) any change in the corporate existence (including its
constitution, laws, rules, regulations or power), structure or ownership of the
Borrower or any Guarantor;
               (vi) the fact that any Collateral or Lien contemplated or
intended to be given, created or granted as security for the repayment of the
Indebtedness shall not be properly perfected or created, or shall prove to be
unenforceable or subordinate to any other Lien, it being recognized and agreed
by each of the Guarantors that it is not entering into this Agreement in
reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectability or value of any of the Collateral for the
Indebtedness;

5



--------------------------------------------------------------------------------



 



               (vii) the absence of any attempt to collect the Indebtedness or
any part thereof from any Guarantor;
               (viii) (A) any Guaranteed Creditor’s election, in any proceeding
instituted under chapter 11 of the Bankruptcy Code, of the application of
Section 1111(b)(2) of the Bankruptcy Code; (B) any borrowing or grant of a Lien
by the Borrower, as debtor-in-possession, or extension of credit, under
Section 364 of the Bankruptcy Code; (C) the disallowance, under Section 502 of
the Bankruptcy Code, of all or any portion of any Guaranteed Creditor’s claim
(or claims) for repayment of the Indebtedness; (D) any use of cash collateral
under Section 363 of the Bankruptcy Code; (E) any agreement or stipulation as to
the provision of adequate protection in any bankruptcy proceeding; (F) the
avoidance of any Lien in favor of the Guaranteed Creditors or any of them for
any reason; or (G) failure by any Guaranteed Creditor to file or enforce a claim
against the Borrower or the Borrower’s estate in any bankruptcy or insolvency
case or proceeding; or
               (ix) any other circumstance or act whatsoever, including any
action or omission of the type described in Section 2.04 (with or without notice
to or knowledge of the Borrower or such Guarantor), which constitutes, or might
be construed to constitute, an equitable or legal discharge of the Borrower for
the Indebtedness, or of such Guarantor or any other Guarantor under the
guarantee contained in this Article II, in bankruptcy or in any other instance.
          (b) When making any demand hereunder or otherwise pursuing its rights
and remedies hereunder against any Guarantor, any Guaranteed Creditor may, but
shall be under no obligation to, join or make a similar demand on or otherwise
pursue or exhaust such rights and remedies as it may have against the Borrower,
any other Guarantor or any other Person liable on the Indebtedness or against
any collateral security or guarantee for the Indebtedness or any right of offset
with respect thereto, and any failure by any Guaranteed Creditor to make any
such demand, to pursue such other rights or remedies or to collect any payments
from the Borrower, any other Guarantor or any such other Person or to realize
upon any such collateral security or guarantee or to exercise any such right of
offset, or any release of the Borrower, any other Guarantor or any such other
Person or any such collateral security, guarantee or right of offset, shall not
relieve any Guarantor of any obligation or liability hereunder, and shall not
impair or affect the rights and remedies, whether express, implied or available
as a matter of law, of any Guaranteed Creditor against any Guarantor. For the
purposes hereof, “demand” shall include the commencement and continuance of any
legal proceedings.
     Section 2.07 Reinstatement. The guarantee contained in this Article II
shall continue to be effective, or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any of the Indebtedness is rescinded or
must otherwise be restored or returned by any Guaranteed Creditor upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its Property, or otherwise,
all as though such payments had not been made.
     Section 2.08 Payments. Each Guarantor hereby guarantees that payments
hereunder will be paid to the Administrative Agent, for the ratable benefit of
the Guaranteed Creditors,

6



--------------------------------------------------------------------------------



 



without set-off, deduction or counterclaim in dollars, in immediately available
funds, on the terms described in Section 4.01(a) of the Credit Agreement.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     To induce (a) the Administrative Agent and the Lenders to enter into the
Credit Agreement, (b) the Lenders to make their respective extensions of credit
to the Borrower thereunder, (c) the Secured Hedging Providers to enter into
Hedging Agreements with EXLP or any of its Restricted Subsidiaries and (d) the
Secured Treasury Management Counterparties to enter into Treasury Management
Agreements with EXLP or any of its Restricted Subsidiaries, each Guarantor
hereby represents and warrants to the Administrative Agent and each Guaranteed
Creditor that:
     Section 3.01 Representations in Credit Agreement. In the case of each
Guarantor, the representations and warranties set forth in Article VII of the
Credit Agreement, as they relate to such Guarantor, are true and correct,
provided that each reference in each such representation and warranty to the
Borrower’s knowledge, as applicable, shall, for the purposes of this
Section 3.01, be deemed to be a reference to such Guarantor’s knowledge.
     Section 3.02 Benefit to the Guarantor. The Borrower is a member of an
affiliated group of companies that includes each Guarantor, and the Borrower and
the other Guarantors are engaged in related businesses. Each Guarantor (other
than EXLP) is a Restricted Subsidiary of EXLP, and its guaranty and surety
obligations pursuant to this Agreement reasonably may be expected to benefit it,
directly or indirectly. Each Guarantor has determined that this Agreement is
necessary and convenient to the conduct, promotion and attainment of the
business of such Guarantor and the Borrower.
ARTICLE IV
COVENANTS
     Each Guarantor covenants and agrees with the Administrative Agent and the
Guaranteed Creditors that, from and after the date of this Agreement until
Payment in Full, that such Guarantor shall observe and comply with each of the
covenants and agreements made in the Credit Agreement, insofar as they refer to
such Guarantor.
ARTICLE V
THE ADMINISTRATIVE AGENT
     Section 5.01 Authority of Administrative Agent. Each Guarantor acknowledges
that the rights and responsibilities of the Administrative Agent under this
Agreement with respect to any action taken by the Administrative Agent or the
exercise or non-exercise by the Administrative Agent of any option, voting
right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Administrative
Agent and the Guaranteed Creditors, be governed by the Credit Agreement and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Administrative Agent and the Guarantors, the
Administrative Agent shall be conclusively presumed to be acting as agent for
the Guaranteed Creditors with full and valid

7



--------------------------------------------------------------------------------



 



authority so to act or refrain from acting, and no Guarantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.
ARTICLE VI
SUBORDINATION OF INDEBTEDNESS
     Section 6.01 Subordination of All Guarantor Claims. As used herein, the
term “Guarantor Claims” shall mean all debts and obligations of the Borrower or
any Guarantor to any other Guarantor, whether such debts and obligations now
exist or are hereafter incurred or arise, or whether the obligation of the
debtor thereon be direct, contingent, primary, secondary, several, joint and
several, or otherwise, and irrespective of whether such debts or obligations be
evidenced by note, contract, open account, or otherwise, and irrespective of the
Person or Persons in whose favor such debts or obligations may, at their
inception, have been, or may hereafter be created, or the manner in which they
have been or may hereafter be acquired. After and during the continuation of an
Event of Default, no Guarantor shall receive or collect, directly or indirectly,
from any obligor in respect thereof any amount upon the Guarantor Claims.
     Section 6.02 Claims in Bankruptcy. In the event of receivership,
bankruptcy, reorganization, arrangement, debtor’s relief, or other insolvency
proceedings involving any Guarantor, the Administrative Agent on behalf of the
Guaranteed Creditors shall have the right to prove their claim in any
proceeding, so as to establish their rights hereunder and receive directly from
the receiver, trustee or other court custodian, dividends and payments which
would otherwise be payable upon Guarantor Claims. Each Guarantor hereby assigns
such dividends and payments to the Administrative Agent for the benefit of the
Guaranteed Creditors for application against the Indebtedness as provided under
Section 10.02(c) of the Credit Agreement. Should any Guaranteed Creditor
receive, for application upon the Indebtedness, any such dividend or payment
which is otherwise payable to any Guarantor, and which, as between such
Guarantors, shall constitute a credit upon the Guarantor Claims, then upon
Payment in Full, the intended recipient shall become subrogated to the rights of
such Guaranteed Creditor to the extent that such dividend or payment to such
Guaranteed Creditor contributed toward the liquidation of the Indebtedness, and
such subrogation shall be with respect to that proportion of the Indebtedness
which would have been unpaid if such Guaranteed Creditor had not received such
dividend or payment.
     Section 6.03 Payments Held in Trust. In the event that notwithstanding
Section 6.01 and Section 6.02, any Guarantor should receive any funds, payments,
claims or distributions which are prohibited by such Sections, then it agrees:
(a) to hold in trust for the Administrative Agent and the Guaranteed Creditors
an amount equal to the amount of all funds, payments, claims or distributions so
received, and (b) that it shall have absolutely no dominion over the amount of
such funds, payments, claims or distributions except to pay them promptly to the
Administrative Agent, for the benefit of the Guaranteed Creditors; and each
Guarantor covenants promptly to pay the same to the Administrative Agent.
     Section 6.04 Liens Subordinate. Each Guarantor agrees that, until Payment
in Full, any Liens securing payment of the Guarantor Claims shall be and remain
inferior and subordinate to any Liens securing payment of the Indebtedness,
regardless of whether such encumbrances in favor of such Guarantor, the
Administrative Agent or any Guaranteed Creditor presently exist or

8



--------------------------------------------------------------------------------



 



are hereafter created or attach. Without the prior written consent of the
Administrative Agent, no Guarantor, during the period in which any of the
Indebtedness is outstanding or the Aggregate Commitments are in effect, shall
(a) exercise or enforce any creditor’s right it may have against any debtor in
respect of the Guarantor Claims, or (b) foreclose, repossess, sequester or
otherwise take steps or institute any action or proceeding (judicial or
otherwise, including without limitation the commencement of or joinder in any
liquidation, bankruptcy, rearrangement, debtor’s relief or insolvency
proceeding) to enforce any Lien held by it.
     Section 6.05 Notation of Records. Upon the request of the Administrative
Agent, all promissory notes and all accounts receivable ledgers or other
evidence of the Guarantor Claims accepted by or held by any Guarantor shall
contain a specific written notice thereon that the indebtedness evidenced
thereby is subordinated under the terms of this Agreement.
ARTICLE VII
MISCELLANEOUS
     Section 7.01 Waiver. No failure on the part of the Administrative Agent or
any Guaranteed Creditor to exercise and no delay in exercising, and no course of
dealing with respect to, any right, power, privilege or remedy or any
abandonment or discontinuance of steps to enforce such right, power, privilege
or remedy under this Agreement or any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power,
privilege or remedy under this Agreement or any other Loan Document preclude or
be construed as a waiver of any other or further exercise thereof or the
exercise of any other right, power, privilege or remedy. The remedies provided
herein are cumulative and not exclusive of any remedies provided by law or
equity.
     Section 7.02 Notices. All notices and other communications provided for
herein shall be given in the manner and subject to the terms of Section 12.01 of
the Credit Agreement; provided that any such notice, request or demand to or
upon any Guarantor shall be addressed to such Guarantor at its notice address
set forth on Schedule 1.
     Section 7.03 Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 12.02 of the Credit Agreement.
     Section 7.04 Successors and Assigns. The provisions of this Agreement shall
be binding upon the Guarantors and their successors and permitted assigns and
shall inure to the benefit of the Administrative Agent and the Guaranteed
Creditors and their respective successors and permitted assigns; provided that
no Guarantor may assign, transfer or delegate any of its rights or obligations
under this Agreement without the prior written consent of the Administrative
Agent and the Lenders unless otherwise permitted by the terms of the Credit
Agreement, and any such purported assignment, transfer or delegation shall be
null and void.
     Section 7.05 Survival; Revival; Reinstatement.
          (a) All covenants, agreements, representations and warranties made by
any Guarantor herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document to
which it is a party shall be

9



--------------------------------------------------------------------------------



 



considered to have been relied upon by the Administrative Agent, the other
Agents, the Issuing Banks, the Lenders and the other Guaranteed Creditors and
shall survive the execution and delivery of this Agreement and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, the other Agents, the Issuing Banks, any Lender or any
other Guaranteed Creditor may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended under
the Credit Agreement, and shall continue in full force and effect until Payment
in Full has occurred.
          (b) To the extent that any payments on the Indebtedness are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, debtor in possession, receiver or other
Person under any bankruptcy law, common law or equitable cause, then to such
extent, the Indebtedness so satisfied shall be revived and continue as if such
payment or proceeds had not been received and the Administrative Agent’s and the
Guaranteed Creditors’ Liens, security interests, rights, powers and remedies
under this Agreement and each other Loan Document shall continue in full force
and effect. In such event, each Loan Document shall be automatically reinstated
and the Borrower shall take such action as may be reasonably requested by the
Administrative Agent and the Guaranteed Creditors to effect such reinstatement.
     Section 7.06 Counterparts; Integration; Effectiveness.
          (a) This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute one and the same
instrument.
          (b) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS EMBODY THE ENTIRE
AGREEMENT AND UNDERSTANDING AMONG THE PARTIES RELATING TO THE SUBJECT MATTER
HEREOF AND THEREOF AND SUPERSEDE ANY AND ALL PREVIOUS AGREEMENTS AND
UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF AND
THEREOF. THIS AGREEMENT AND THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
          (c) This Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto, the Guaranteed Creditors
and their respective successors and permitted assigns. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.
          (d) In the event of a conflict between the provisions hereof and the
provisions of the Credit Agreement, the provisions of the Credit Agreement shall
control.

10



--------------------------------------------------------------------------------



 



     Section 7.07 Severability. Any provision of this Agreement or any other
Loan Document held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
     Section 7.08 Set-Off. If an Event of Default shall have occurred and be
continuing, each Guaranteed Creditor and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations (of
whatsoever kind, including, without limitations obligations under Hedging
Agreements and Treasury Management Agreements) at any time owing by such
Guaranteed Creditor or Affiliate to or for the credit or the account of any
Guarantor against any of and all the obligations of the Guarantor owed to such
Guaranteed Creditor now or hereafter existing under this Agreement or any other
Loan Document, irrespective of whether or not such Guaranteed Creditor shall
have made any demand under this Agreement or any other Loan Document and
although such obligations may be unmatured. The rights of each Guaranteed
Creditor under this Section 7.08 are in addition to other rights and remedies
(including other rights of setoff) which such Guaranteed Creditor or its
Affiliates may have. Notwithstanding anything to the contrary contained in this
Agreement, the Guaranteed Creditors hereby agree that they shall not set off any
funds in any lock boxes whatsoever in connection with this Agreement, except for
such lock boxes which may be established in connection with this Agreement.
     Section 7.09 Governing Law; Submission to Jurisdiction.
          (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF TEXAS.
          (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT IN THE COURTS OF THE STATE OF TEXAS
SITTING IN HARRIS COUNTY OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF TEXAS, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY
HERETO HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT
OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS. THIS
SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE AND DOES NOT PRECLUDE ANY PARTY
HERETO FROM OBTAINING JURISDICTION OVER ANOTHER PARTY HERETO IN ANY COURT
OTHERWISE HAVING JURISDICTION.
          (c) EACH PARTY HERETO IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH

11



--------------------------------------------------------------------------------



 



ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED
MAIL, POSTAGE PREPAID, TO ANY GUARANTOR AT ITS ADDRESS SET FORTH ON SCHEDULE 1
HERETO OR TO THE ADMINISTRATIVE AGENT AT ITS ADDRESS SET FORTH IN THE CREDIT
AGREEMENT OR, IN EACH CASE, AS UPDATED FROM TIME TO TIME, SUCH SERVICE TO BECOME
EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING.
          (d) NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST ANY OTHER PARTY HERETO IN ANY OTHER JURISDICTION.
          (e) EACH PARTY HERETO HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH
LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES
OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY
HERETO NOR ANY REPRESENTATIVE OF THE ADMINISTRATIVE AGENT OR COUNSEL FOR ANY
PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS;
AND (iv) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS
SECTION 7.09.
     Section 7.10 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
     Section 7.11 Acknowledgments. Each Guarantor hereby acknowledges that:
          (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;
          (b) neither the Administrative Agent nor any Guaranteed Creditor has
any fiduciary relationship with or duty to any Guarantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Guarantors, on the one hand, and the Administrative
Agent and Guaranteed Creditors, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor;

12



--------------------------------------------------------------------------------



 



          (c) no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Guaranteed Creditors or among the Guarantors and the Guaranteed Creditors; and
          (d) each of the parties hereto specifically agrees that it has a duty
to read this Agreement and the other Loan Documents and agrees that it is
charged with notice and knowledge of the terms of this Agreement and the other
Loan Documents; that it has in fact read this Agreement and the other Loan
Documents and is fully informed and has full notice and knowledge of the terms,
conditions and effects thereof; that it has been represented by independent
legal counsel of its choice throughout the negotiations preceding its execution
of this Agreement and the other Loan Documents; and has received the advice of
its attorney in entering into this Agreement and the other Loan Documents; and
that it recognizes that certain of the terms of this Agreement and the other
Loan Documents result in one party assuming the liability inherent in some
aspects of the transaction and relieving the other party of its responsibility
for such liability. EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT
CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE
OR KNOWLEDGE OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”
     Section 7.12 Additional Guarantors. Each Significant Domestic Subsidiary of
EXLP that is required to become a party to this Agreement pursuant to
Section 8.07(b) of the Credit Agreement shall become a Guarantor (an “Additional
Guarantor”) for all purposes of this Agreement upon execution and delivery by
such Subsidiary of an Assumption Agreement in the form of Annex I hereto and
shall thereafter have the same rights, benefits and obligations as a Guarantor
party hereto on the date hereof.
     Section 7.13 Acceptance. Each Guarantor hereby expressly waives notice of
acceptance of this Agreement, acceptance on the part of the Administrative Agent
and the Guaranteed Creditors being conclusively presumed by their request for
this Agreement and delivery of the same to the Administrative Agent
     Section 7.14 No General Partner’s Liability. The Lenders agree that no
claim arising against either the Borrower or any Guarantor under this Agreement
shall be asserted against the General Partner (in its individual capacity) and
no judgment, order or execution entered in any suit, action or proceeding,
whether legal or equitable, on this Agreement or any of the other Loan Documents
shall be obtained or enforced against the General Partner (in its individual
capacity) or its assets for the purpose of obtaining satisfaction and payment of
the Indebtedness or any claims arising under this Agreement or any other Loan
Document, any right to proceed against the General Partner individually or its
respective assets being hereby expressly waived by the Lenders. Nothing in this
Section 7.14, however, shall be construed so as to prevent the Administrative
Agent or any Guaranteed Creditor from commencing any action, suit or proceeding
with respect to or causing legal papers to be served upon the General Partner
for the purpose of (a) obtaining jurisdiction over the Borrower, EXLP or any
other Guarantor or (b) obtaining judgment, order or execution against the
General Partner arising out of any fraud or intentional misrepresentation by the
General Partner in connection with the Loan Documents or of recovery of moneys
received by the General Partner in violation of the terms of this Agreement.

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty
Agreement to be duly executed and delivered as of the date first above written.

          GUARANTORS:
EXTERRAN PARTNERS, L.P.,

By: EXTERRAN GENERAL PARTNER, L.P.,
       its general partner

By: EXTERRAN GP LLC,
       its general partner
      By:   /s/ Michael Aaronson       Michael Aaronson        Vice President
and Chief Financial Officer        EXLP LEASING LLC
      By:   /s/ Michael Aaronson       Michael Aaronson        Vice President   
 

Signature Page
Amended and Restated Guaranty Agreement

 



--------------------------------------------------------------------------------



 



Acknowledged and Agreed to as
of the date hereof by:

          ADMINISTRATIVE
AGENT: WELLS FARGO BANK, NATIONAL ASSOCIATION
      By:   /s/ Donald W. Herrick, Jr.         Donald W. Herrick, Jr.       
Director     

Signature Page
Amended and Restated Guaranty Agreement

 



--------------------------------------------------------------------------------



 



Annex I
Form of Assumption Agreement
     ASSUMPTION AGREEMENT, dated as of [     ], 2010, made by [          ], a
[     ] (the “Additional Guarantor”), in favor of Wells Fargo Bank, National
Association, as administrative agent (in such capacity, the “Administrative
Agent”) for the financial institutions (the “Lenders”) parties to the Credit
Agreement referred to below. All capitalized terms not defined herein shall have
the meaning ascribed to them in such Credit Agreement.
WITNESSETH:
     WHEREAS, EXLP Operating LLC, a Delaware limited liability company (the
“Borrower”), Exterran Partners, L.P., a Delaware limited partnership (“EXLP”),
the Administrative Agent, and each of the other Agents and Lenders party thereto
have entered into an Amended and Restated Credit Agreement, dated as of
November 3, 2010 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”);
     WHEREAS, in connection with the Credit Agreement, EXLP and certain of its
Affiliates (other than the Additional Guarantor) entered into the Amended and
Restated Guaranty Agreement, dated as of November 3, 2010 (as amended,
supplemented or otherwise modified from time to time, the “Guaranty Agreement”)
in favor of the Administrative Agent for the benefit of the Guaranteed
Creditors;
     WHEREAS, the Credit Agreement requires the Additional Guarantor to become a
party to the Guaranty Agreement; and
     WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guaranty Agreement;
     NOW, THEREFORE, IT IS AGREED:
     1. Guaranty Agreement. By executing and delivering this Assumption
Agreement, the Additional Guarantor, as provided in Section 7.12 of the Guaranty
Agreement, hereby becomes a party to the Guaranty Agreement as a Guarantor
thereunder with the same force and effect as if originally named therein as a
Guarantor and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities of a Guarantor thereunder. The
information set forth in Annex 1-A hereto is hereby added to the information set
forth in Schedule 1 to the Guaranty Agreement. The Additional Guarantor hereby
represents and warrants that each of the representations and warranties
contained in Article III of the Guaranty Agreement is true and correct on and as
the date hereof (after giving effect to this Assumption Agreement) as if made on
and as of such date.
     2. Governing Law. This Assumption Agreement shall be governed by, and
construed in accordance with, the laws of the State of Texas.
     IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to
be duly executed and delivered as of the date first above written.

Annex I-1



--------------------------------------------------------------------------------



 



            [ADDITIONAL GUARANTOR]
      By:            Name:           Title:     

Annex I-2



--------------------------------------------------------------------------------



 



         

Schedule 1
Notice Addresses of Guarantors
To each Guarantor at:
16666 Northchase Drive
Houston, Texas 77060
Facsimile No.: (281) 836-8039
Telephone No.: (281) 836-7000
e-mail: kelly.battle@exterran.com
Attention: President
Copy to:
General Counsel
Facsimile No: (281) 836-8061
e-mail: donald.wayne@exterran.com
Copy to:
Herschel Hamner
Baker Botts L.L.P.
910 Louisiana Street
Houston, Texas 77002
Facsimile No.: (713) 229-2049
Telephone No.: (713) 229-7749

Schedule I-1